UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xAnnual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2013. oTransition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 (No fee required) For the transition period from to . Commission file number: 000-27407 SPINE PAIN MANAGEMENT, INC. (Name of Registrant in Its Charter) Delaware 98-0187705 (State or Other Jurisdiction of Incorporation or (I.R.S. Employer Identification No.) Organization) 5225 Katy Freeway Suite 600 Houston, Texas77007 (Address of Principal Executive Offices) (713) 521-4220 (Issuer's Telephone Number, Including Area Code) Securities registered under Section 12(g) of the Exchange Act: Common Stock ($0.001 Par Value) (Title of Each Class) Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of the registrant’s common stock outstanding held by non-affiliates (computed at a price of $0.39 per share, the price at which the registrant’s common stock was last sold as of, June 28, 2013, the last business day of the registrant’s most recently completed second fiscal quarter) was $4,990,188. At March 25, 2014, there were 18,715,882 shares of the registrant’s common stock outstanding (the only class of voting common stock). DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents NOTE ABOUT FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements include, among other things, statements regarding plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements, which are other than statements of historical facts. Forward-looking statements may appear throughout this report, including without limitation, the following sections: Item 1 “Business,” Item 1A “Risk Factors,” and Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements generally can be identified by words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “will be,” “will continue,” “will likely result,” and similar expressions. These forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties, which could cause our actual results to differ materially from those reflected in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Annual Report on Form 10-K, and in particular, the risks discussed under the caption “Risk Factors” in Item 1A and those discussed in other documents we file with the Securities and Exchange Commission (“SEC”). Important factors that in our view could cause material adverse affects on our financial condition and results of operations include, but are not limited to, risks associated with the company's ability to obtain additional capital in the future to fund planned expansion, service demands and acceptance, our ability to expand, changes in healthcare practices, changes in technology, economic conditions, the impact of competition and pricing, government regulation and approvals in the healthcare industry and other risks and uncertainties set forth below and in the “Risk Factors” section below. We undertake no obligation to revise or publicly release the results of any revision to any forward-looking statements, except as required by law. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. Table of Contents TABLE OF CONTENTS PART I Item 1. Business 4 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Mine Safety Disclosures 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 Item 9A. Controls and Procedures 35 Item 9B. Other Information 36 PART III Item 10. Directors, Executive Officer and Corporate Governance 37 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 13. Certain Relationships and Related Transactions, and Director Independence 41 Item 14. Principal Accountant Fees and Services 42 Item 15. Exhibits, Financial Statement Schedules 43 Signatures 44 Table of Contents PART I ITEM 1.BUSINESS History As used herein, the terms “Company,” “we,” “our”, and “us” refer to Spine Pain Management, Inc. (formerly known as Versa Card, Inc.), a Delaware corporation and its subsidiaries and predecessors, unless the context indicates otherwise.We were incorporated on March 4, 1998. Since inception, we have engaged in and contemplated several ventures and acquisitions, many of which were not consummated.In December 2008, we began moving forward to launch our new business concept of delivering turnkey solutions to spine surgeons, orthopedic surgeons and other healthcare providers for necessary and appropriate treatment of musculo-skeletal spine injuries.Our first spine injury diagnostic center opened in Houston, Texas in August 2009.We currently manage a total of six spine injury diagnostic centers in the United States. We are also evaluating the expansion of our services through additional spine injury diagnostic centers in multiple markets across the country. Spine Pain Management, Inc. We are a medical services, technology, marketing, management, billing and collection company facilitating diagnostic services for patients who have sustained spine injuries resulting from traumatic accidents.We deliver turnkey solutions to spine surgeons, orthopedic surgeons and other health care providers for necessary and appropriate treatment of musculo-skeletal spine injuries resulting from automobile and work-related accidents.Our goal is to become a leader in providing management services to spine and orthopedic surgeons and other healthcare providers to facilitate proper treatment of their injured clients.By pre-funding the providers accounts receivable, which includes diagnostic testing and non-invasive and surgical care, patients are not unnecessarily delayed or prevented from obtaining needed treatment.By providing early treatment, we believe that health conditions can be prevented from escalating and injured victims can be quickly placed on the road to recovery.Through our management system, we facilitate spine surgeons, orthopedic surgeons and other healthcare providers to provide reasonable, necessary, and appropriate treatments to patients with musculo-skeletal spine injuries. We assist the centers that provide the spine diagnostic injections and treatment and pay the doctors a fixed rate for the medical procedures they performed. After a patient is billed for the procedures performed, we take control of the patients’ unpaid bill and oversee collection. In most instances, the patient is a plaintiff in an accident case, where the patient is represented by an attorney. Typically, the defendant (and/or the insurance company of the defendant) in the accident case pays the patient’s bill upon settlement or final judgment of the accident case. The payment to us is made through the attorney of the patient. In most cases, we must agree to the settlement price and the patient must sign off on the settlement. Once we are paid, the patient’s attorney can receive payment for his or her legal fee. We currently manage six spine injury diagnostic centers in the United States, which are located in Houston, Texas; McAllen, Texas; San Antonio, Texas; Orlando, Florida; Sarasota, Florida and the Tampa Bay Area of Florida.In March 2013, we ceased managing a center in Jacksonville, Florida when the affiliation with our healthcare provider there ended.We are also currently evaluating the development of additional spine injury diagnostic centers across the United States in major metropolitan cities.We are seeking additional funding for this expansion by way of reasonable debt financing to combine with increased cash flow to accelerate this future development.In connection with this strategy, we plan to open additional diagnostic centers in new market areas that are attractive under our business model, assuming adequate funds are available. In May 2012, we acquired Gleric Holdings, LLC which owns a device and process by which a video recording system is attached to a fluoroscopic x-ray machine, the “four camera technology,” that we believe can attract additional physicians and patients, expedite settlements and provide us with additional revenue streams.During the last half of 2013, through additional research and development, we have refined the technology into the fully commercialized Quad Video Halo System 3.0.Using this technology, diagnostic procedures are recorded from four separate video feeds that capture views from both inside and outside the body, and a video is made which is given to the plaintiff’s attorney to verify the treatment received.Each of our affiliated centers can lease the hardware from us.Additionally, we plan to use independent medical representatives to sell Quad Video Halo units to outside hospitals and clinics. Market The market trends in treatment of musculo-skeletal injury all point to increased costs to the American public, government and the insurance carriers for the foreseeable future. We believe this creates a major opportunity under our business model. 4 Table of Contents Business Model We plan to address this market by: ·Continuing our plan of rolling out spinal diagnostic services to spine surgeons, orthopedic surgeons, and other healthcare providers. ·Employing contract management services at regional, state and local levels. ·Identifying and targeting key spinal healthcare providers who handle accident-type cases. Management Strategy Our management program was developed by William Donovan, M.D., our Chief Executive Officer and Director. Our management program generally begins with rehabilitation therapy. If there is no improvement in a patient’s condition following sufficient amounts of rehabilitation therapy, the patient is referred for diagnostic imaging, pain management and if medically necessary, surgery. We believe that our management program improves the medical outcomes for injured victims by assisting doctors who provide medically necessary, appropriate and reasonable treatment of injuries and facilitates the settlement of the injured victim's case by completing required medical treatment and providing clear and consistent medical records. Billing and Operations We work with an independent medical contractor who performs the medical services for patients andthe independent contractor bills a fixed fee for the services.The patient is billed for the procedures performed, and we take control of the patient’s unpaid bill and oversee collection.In most instances, the patient is a plaintiff in an accident case, where the patient is represented by an attorney.Typically, the defendant (and/or the insurance company of the defendant) in the accident case pays the patient’s bill upon settlement or final judgment of the accident case.The payment to us is made through the attorney of the patient.In most cases, the healthcare providers must agree to the settlement price and the patient must sign off on the settlement.Once the healthcare providers are paid, the patient’s attorney can receive payment for his or her legal fee. The clinic facilities where our spine injury diagnostic centers operate are owned or leased by a medical affiliate or third party.We have no ownership interest in these clinic facilities, nor do we have any responsibilities towards building or operating the clinic facilities.Each of our independent contractors performs services for us (in the form of providing medical diagnostic services for patients) pursuant to a medical services agreement. Marketing Direct contact with key spine surgeons, orthopedic surgeons and other healthcare providers who are highly visible in their communities is an important step in targeting appropriate referral sources. Additional marketing to spine surgeons is done at national medical meetings and trade shows. We intend to continue expanding our spine injury diagnostic business operations to additional areas across the United States, of which there can be no assurance. Governmental Regulation All of the medical diagnostic procedures offered at the clinics are performed by independent medical contractors, who are subject to regulation by a number of governmental entities at the federal, state, and local levels. We are subject to laws and regulations relating to business corporations in general. In recent years, Congress and state legislatures have introduced an increasing number of proposals to make significant changes in the healthcare system. Changes in law and regulatory interpretations could reduce our revenue and profitability. Corporate Practice of Medicine and Other Laws We are not licensed to practice medicine. Every state in which our business operates or in which we anticipate it will operate limits the practice of medicine to licensed individuals or professional organizations comprised of licensed individuals. Business corporations generally may not exercise control over the medical decisions of physicians. Many states also limit the scope of business relationships between business entities and medical professionals, particularly with respect to fee splitting. Most state fee-splitting laws only prohibit a physician from sharing medical fees with a referral source, but some states have interpreted certain management agreements between business entities and physicians as unlawful fee-splitting. Statutes and regulations relating to the practice of medicine, fee-splitting, and similar issues vary widely from state to state. Because these laws are often vague, their application is frequently dependent on court rulings and attorney general opinions. 5 Table of Contents Under the affiliate doctor agreements, the doctors retain sole responsibility for all medical decisions, developing operating policies and procedures, implementing professional standards and controls, and maintaining malpractice insurance. We attempt to structure all our health services operations, including arrangements with our doctors, to comply with applicable state statutes regarding corporate practice of medicine, fee-splitting, and similar issues. However, there can be no assurance: ·that private parties, or courts or governmental officials with the power to interpret or enforce these laws and regulations, will not assert that we are in violation of such laws and regulations; ·that future interpretations of such laws and regulations will not require us to modify the structure and organization of our business; or ·that any such enforcement action, which could subject us and our affiliated professional groups to penalties or restructuring or reorganization of our business, will not adversely affect our business or results of operations. HIPAA Administrative Simplification Provisions—Patient Privacy and Security The Health Insurance Portability and Accountability Act of 1996, commonly known as “HIPAA,” requires the adoption of standards for the exchange of health information in an effort to encourage overall administrative simplification and to enhance the effectiveness and efficiency of the healthcare industry. Pursuant to HIPAA, the Secretary of the Department of Health and Human Services has issued final rules concerning the privacy and security of health information, the establishment of standard transactions and code sets, and the adoption of a unique employer identifier and a national provider identifier.Noncompliance with the administrative simplification provisions can result in civil monetary penalties up to $100 per violation as well as criminal penalties that include fines and imprisonment. The Department of Health and Human Services Office of Civil Rights is charged with implementing and enforcing the privacy standards, while the Centers for Medicare and Medicaid Services are responsible for implementing and enforcing the security standards, the transactions and code sets standards, and the other HIPAA administrative simplification provisions. The HIPAA requirements only apply to “covered entities,” such as health plans, healthcare clearinghouses, and healthcare providers, which transmit any health information in electronic form. Our business is likely considered a “covered entity” under HIPAA. Of the HIPAA requirements, the privacy standards and the security standards have the most significant impact on our business operations. The privacy standards require covered entities to implement certain procedures to govern the use and disclosure of protected health information and to safeguard such information from inappropriate access, use, or disclosure. Protected health information includes individually identifiable health information, such as an individual’s medical records, transmitted or maintained in any format, including paper and electronic records. The privacy standards establish the different levels of individual permission that are required before a covered entity may use or disclose an individual’s protected health information, and establish new rights for the individual with respect to his or her protected health information. The final security rule establishes security standards that apply to covered entities. The security standards are designed to protect health information against reasonably anticipated threats or hazards to the security or integrity of the information, and to protect the information against unauthorized use or disclosure. The security standards establish a national standard for protecting the security and integrity of medical records when they are kept in electronic form. The administrative simplification provisions of HIPAA require the use of uniform electronic data transmission standards for healthcare claims and payment transactions submitted or received electronically. We believe that we are in substantial compliance with the transaction and code set standards. The transaction standards require us to use standard code sets when we transmit health information in connection with certain transactions, including health claims and health payment and remittance advice. In addition, the Secretary of the Department of Health and Human Services issued a final rule that requires each healthcare provider to adopt a standard unique health identifier, the National Provider Identifier (“NPI”). The NPI will identify healthcare providers in the electronic transactions for which the Secretary has already adopted standards (the “standard transactions”). These transactions include claims, eligibility inquiries and responses, claim status inquiries and responses, referrals, and remittance advices. All health plans and all healthcare clearinghouses must accept and use NPIs in standard transactions. 6 Table of Contents Other Privacy and Confidentiality Laws In addition to the HIPAA requirements described above, numerous other state and federal laws regulate the privacy of an individual’s health information. These laws specify how an individual’s health information may be used internally, the persons to whom health information may be disclosed, and the conditions under which such uses and disclosures may occur. Many states have requirements relating to an individual’s right to access his or her own medical records, as well as requirements relating to the use and content of consent or authorization forms. Also, because of employers’ economic interests in paying medical bills for injured employees and in the timing of the injured employees’ return to work, many states have enacted special confidentiality laws relating to disclosures of medical information in workers’ compensation claims. These laws limit employer access to such information. Many states have also passed laws that regulate the notification process to individuals when a security breach involving an individual’s personally identifiable information, such as social security number or date of birth, occurs. To the extent that state law affords greater protection of an individual’s health information than that provided under HIPAA, the state law will control. We anticipate that there will be more regulation in the areas of privacy and confidentiality, particularly with respect to medical information. We regularly monitor the privacy and confidentiality requirements that relate to our business, and we anticipate that we may have to modify our operating practices and procedures in order to comply with these requirements. Environmental Although we currently contract with independent contractor medical providers, who are responsible for compliance with environmental laws, our operations may be subject to various federal, state, and local laws and regulations relating to the protection of human health and the environment, including those governing the management and disposal of infectious medical waste and other waste generated and the cleanup of contamination. If an environmental regulatory agency finds any of our facilities to be in violation of environmental laws, penalties and fines may be imposed for each day of violation and the affected facility could be forced to cease operations. The responsible party could also incur other significant costs, such as cleanup costs or claims by third parties, as a result of violations of, or liabilities under, environmental laws. Although we believe that our independent medical providers’ environmental practices, including waste handling and disposal practices, will be in material compliance with applicable laws, future claims or violations, or changes in environmental laws, could have an adverse effect on our business. Competition The market to provide healthcare pain diagnostic services is highly competitive and fragmented.Our primary competitors are typically independent physicians, chiropractors, hospital emergency departments, and hospital-owned or hospital-affiliated medical facilities.As managed care techniques continue to gain acceptance in the automobile accident marketplace, we believe that our competitors will increasingly consist of nationally-focused care management service companies providing their service to insurance companies and litigation defense experts. Because the barriers to entry in our geographic markets have a low threshold and our diagnostic centers’ patients have the flexibility to move easily to new healthcare service providers, the addition of new competitors may occur relatively quickly.Some of our affiliated physicians and other healthcare providers may elect to compete with us by offering their own products and services to patients.If competition within our industry intensifies, our ability to assist patients or associated physicians, or maintain or increase our revenue growth, price flexibility and control over medical costs, trends, and marketing expenses, may be compromised. In order to mitigate the effects of intensifying competition, we will make careful study of population trends and demographic growth patterns in determining the best locations to compete.Moreover, we will endeavor to have all of our physicians under strict contract to avoid unnecessary attrition and loss of skilled personnel. Research and Development During the years ended December 31, 2013 and 2012, we spent $33,666 and $18,488, respectively in design fees for our Quad Video Halo system.These costs do not reflect the marketing and other associated costs with the development of the Quad Video Halo system. Employees We currently have six full time employees, including three officers and three other employees at our corporate headquarters.We expect to continue to use independent contractors, consultants, attorneys and accountants as necessary, to complement services rendered by our employees. 7 Table of Contents ITEM 1A.RISK FACTORS Our future operating results are highly uncertain. Before deciding to invest in us or to maintain or increase your investment, you should carefully consider the risks described below, in addition to the other information contained in this annual report. If any of these risks actually occur, our business, financial condition or results of operations could be seriously harmed. In that event, the market price for our common stock could decline and you may lose all or part of your investment. Risks Related to Our Company Our limited history in the healthcare services business makes an evaluation of us and our future extremely difficult, and profits are not assured. We have a limited operating history, having begun development of our healthcare services business at the end of December 2008 and having opened our first spine injury diagnostic center in August 2009.There can be no assurance that we will be profitable in the future or that investors’ investments in us will be returned to them in full, or at all, over time.In view of our limited history in the healthcare industry, an investor must consider our business and prospects in light of the risks, expenses and difficulties frequently encountered by companies in their early stages.There can be no assurance that we will be successful in undertaking any or all of the activities required for successful commercial operations.Our failure to undertake successfully such activities could materially and adversely affect our business, prospects, financial condition and results of operations.There can be no assurance that our business operations will generate significant revenues, that we will generate additional positive cash flow from our operations or that we will be able to achieve or sustain profitability in any future period. Our auditor has indicated that certain factors raise substantial doubt about our ability to continue as a going concern, and our continued existence is dependent upon our ability to successfully execute our business plan. The financial statements included with this report are presented under the assumption that we will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time. We had a net loss of approximately $626,071 for the year ended December 31, 2013 and an accumulated deficit in aggregate of approximately $13.6 million at year end.We are not generating sufficient operating cash flows to support continuing operations. In our financial statements for the year ended December 31, 2013, our auditor indicated that certain factors raised substantial doubt about our ability to continue as a going concern.These factors included our accumulated deficit of $13.6million as of December 31, 2013, as well as the fact that we were not generating sufficient cash flows to meet our regular working capital requirements.Our ability to continue as a going concern is dependent upon our ability to successfully execute our business plan, obtain additional financing and achieve a level of cash flows from operations adequate to support our cost structure. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We are dependent on key personnel. We depend to a large extent on the services of certain key management personnel, including our executive officers and other key consultants, the loss of any of which could have a material adverse effect on our operations.Specifically, we rely on William Donovan, M.D., Director, Chief Executive Officer and President, to maintain our strategic direction.Although Dr. Donovan serves under an employment agreement, there is no assurance that he will continue to be employed by us.We do currently maintain $1,000,000 in key-man life insurance with respect to Dr. Donovan. We may experience potential fluctuations in results of operations. Our future revenues may be affected by a variety of factors, many of which are outside our control, including the success of implementing our healthcare management services business and trends and changes in the healthcare industry.We have no control on how long it takes cases to settle, making it difficult to forecast cash flow. As a result of our limited operating history and the emerging nature of our business plan, it is difficult to forecast revenues or earnings accurately, which may fluctuate significantly from quarter to quarter. 8 Table of Contents We had a history of significant operating losses prior to the opening of our first diagnostic center in August, 2009. Since our inception in 1998, until commencement of our spine injury diagnostic operations in August, 2009, our expenses substantially exceeded our revenue, resulting in continuing losses and an accumulated deficit from operations of $15,004,698 as of December 31, 2009.Since that time, we have been able to reduce our deficit, and our accumulated deficit is $13,644,433 as of December 31, 2013. We plan to increase our operating expenses as we increase our service development, marketing efforts and brand building activities. We also plan to increase our general and administrative functions to support our growing operations. We will need to generate significant revenues to achieve our business plan. Our continued existence is dependent upon our ability to successfully execute our business plan, as well as our ability to increase revenue from services and obtain additional capital from borrowing and selling securities, as needed, to fund our operations. There is no assurance that additional capital can be obtained or that it can be obtained on terms that are favorable to us and our existing stockholders.Any expectation of future profitability is dependent upon our ability to expand and develop our healthcare services business, of which there can be no assurances. If we are unable to manage growth, we may be unable to achieve our expansion strategy. The success of our business strategy depends in part on our ability to expand our operations in the future. Our growth has placed, and will continue to place, increased demands on our management, our operational and financial information systems, and other resources. Further expansion of our operations will require substantial financial resources and management attention. To accommodate our past and anticipated future growth, and to compete effectively, we will need to continue to improve our management, to implement our operational and financial information systems, and to expand, train, manage, and motivate our workforce. Our personnel, systems, procedures, or controls may not be adequate to support our operations in the future. Further, focusing our financial resources and diverting management’s attention to the expansion of our operations may negatively impact our financial results. Any failure to improve our management, to implement our operational and financial information systems, or to expand, train, manage, or motivate our workforce may reduce or prevent our growth. We may incur significant expenses as a result of being a publically traded company, which may negatively impact our financial performance. We may incur significant legal, accounting and other expenses as a result of being a publically traded company. The Sarbanes-Oxley Act of 2002, as well as related rules implemented by the SEC, has required changes in corporate governance practices of public companies. We expect that compliance with these laws, rules and regulations, including compliance with Section 404 of the Sarbanes-Oxley Act of 2002 as discussed in the following risk factor, may substantially increase our expenses, including our legal and accounting costs, and make some activities more time-consuming and costly. As a result, there may be a substantial increase in legal, accounting and certain other expenses in the future, which would negatively impact our financial performance and could have a material adverse effect on our results of operations and financial condition. Our internal control over financial reporting may not be considered effective, which could result in a loss of investor confidence in our financial reports and in turn could have an adverse effect on our stock price. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, with our annual reports, we are required to furnish a report by our management on our internal control over financial reporting. Such report will contain, among other matters, an assessment of the effectiveness of our internal control over financial reporting as of the end of the year, including a statement as to whether or not our internal control over financial reporting is effective. This assessment must include disclosure of any material weaknesses in our internal control over financial reporting identified by management.If we are unable to assert that our internal control is effective, investors could be adversely affected. Our healthcare services business model is unproven. Our healthcare services business model depends upon our ability to implement and successfully execute our business and marketing strategy, which includes our ability to find and form relationships with spine surgeons, orthopedic surgeons and other healthcare providers, from whom we may obtain referrals for injured patients.If we are unable to find and form relationships with such healthcare providers, our business will likely fail. If competition increases, our growth and profits may decline. The market to provide healthcare services and solutions is highly fragmented and competitive. Currently, we believe the management solutions that we can provide to spine surgeons, orthopedic surgeons and other healthcare providers for necessary, reasonable and appropriate treatment for musculo-skeletal spine injuries resulting from automobile and work-related accidents, are somewhat unique in most geographic markets.However, if we achieve our goal of becoming a leader in providing care management services to spine surgeons, orthopedic surgeons and other healthcare providers to facilitate proper treatment of their injured clients, we believe that competition for our business model will substantially increase.Further, there are many alternatives to the care management services we can provide, that are currently available to surgeons and their injured patients. We can make no assurances that we will be able to effectively compete with the various care management services that are currently available or may become available in the future. 9 Table of Contents Because the barriers to entry in our geographic markets are not substantial and customers have the flexibility to move easily to new care management service providers, we believe that the addition of new competitors may occur relatively quickly. Some physicians and other healthcare providers may elect to compete with us by offering their own products and services to their clients and patients. In addition, significant merger and acquisition activity has occurred in our industry as well as in industries that will supply products to us, such as the hospital, physician, pharmaceutical, medical device, and health information systems industries. If competition within our industry intensifies, our ability to affiliate with new doctors and/or obtain physician referrals, or maintain or increase our revenue growth, pricing flexibility, control over medical cost trends, and marketing expenses may be compromised. Future acquisitions and joint ventures may use significant resources or be unsuccessful. As part of our business strategy, we may pursue acquisitions of companies providing services that are similar or complementary to those that we provide or plan to provide in our business, and we may enter into joint ventures to provide services at certain facilities. These acquisitions and joint venture activities may involve ·significant cash expenditures; ·additional debt incurrence; ·additional operating losses; ·increases in intangible assets relating to goodwill of acquired companies; and ·significant acquisition and joint venture related expenses, any of which could have a material adverse effect on our financial condition and results of operations. Additionally, a strategy of growth by acquisitions and joint ventures involves numerous risks, including: ·difficulties integrating acquired personnel and harmonizing distinct corporate cultures into our current businesses; ·diversion of our management’s time from existing operations; and ·potential losses of key employees or customers of acquired companies. We cannot assure you that we will be able to identify suitable candidates or negotiate and consummate suitable acquisitions or joint ventures. Also, we cannot assure you that we will succeed in obtaining financing for any future acquisitions or joint ventures at a reasonable cost, or that such financing will not contain restrictive covenants that limit our operating flexibility or other unfavorable terms. Even if we are successful in consummating acquisitions or joint ventures, we may not succeed in developing and achieving satisfactory operating results for the acquired businesses or integrating them into our existing operations. If lawsuits against us are successful, we may incur significant liabilities. Although we are not a medical service provider, spine surgeons, orthopedic surgeons and other healthcare providers with whom we form relationships are involved in the delivery of healthcare and related services to the public. In providing these services, the physicians and other licensed providers in our affiliated professional groups are exposed to the risk of professional liability claims. Further, plaintiffs have proposed expanded theories of liability against managed care companies as well as against employers who use managed care in many cases that, if established and successful, could expose us to liability from such claims, and could adversely affect our operations. Regulatory authorities or other parties may assert that, in conducting our business, we may be engaged in unlawful fee splitting or the corporate practice of medicine. The laws of many states prohibit physicians from splitting professional fees with non-physicians and prohibit non-physician entities, such as us, from practicing medicine, self-referral and from employing physicians to practice medicine. The laws in most states regarding the corporate practice of medicine have been subjected to limited judicial and regulatory interpretation. We believe our current and planned activities do not constitute fee-splitting or the unlawful corporate practice of medicine as contemplated by these laws. There can be no assurance, however, that future interpretations of such laws will not require structural and organizational modification of our existing relationships with the practices. In addition, statutes in some states in which we do not currently operate could require us to modify our affiliation structure. If a court, payor or regulatory body determines that we have violated these laws, we could be subject to civil or criminal penalties, our contracts could be found legally invalid and unenforceable (in whole or in part), or we could be required to restructure our arrangements with our contracted physicians and other licensed providers. 10 Table of Contents We operate in an industry that is subject to extensive federal, state, and local regulation, and changes in law and regulatory interpretations could reduce our revenue and profitability. The healthcare industry is subject to extensive federal, state, and local laws, rules, and regulations relating to, among other things: ·payment for services; ·conduct of operations, including fraud and abuse, anti-kickback, physician self-referral, and false claims prohibitions; ·operation of provider networks and provision of case management services; ·protection of patient information; ·business, facility, and professional licensure, including surveys, certification, and recertification requirements; ·corporate practice of medicine and fee splitting prohibitions; ·ERISA health benefit plans; and ·medical waste disposal and environmental protection. In recent years, both federal and state government agencies have increased civil and criminal enforcement efforts relating to the healthcare industry. This heightened enforcement activity increases our potential exposure to damaging lawsuits, investigations, and other enforcement actions. Any such action could distract our management and adversely affect our business reputation and profitability. In the future, different interpretations or enforcement of laws, rules, and regulations governing the healthcare industry could subject our current business practices to allegations of impropriety, self-referral or illegality or could require us to make changes in our facilities, equipment, personnel, services, and capital expenditure programs, increase our operating expenses, and distract our management. If we fail to comply with these extensive laws and government regulations, we could suffer civil and criminal penalties, or be required to make significant changes to our operations. In addition, we could be forced to expend considerable resources to respond to an investigation or other enforcement action under these laws or regulations. Changes in federal or state laws, rules, and regulations, including those governing the corporate practice of medicine, fee splitting, workers’ compensation, and insurance laws, rules, and regulations, may affect our ability to expand our operations into other states and, therefore, may reduce our profitability. State laws, rules, and regulations relating to our business vary widely from state to state, and courts and regulatory agencies have seldom interpreted them in a way that provides guidance with respect to our business operations. Changes in these laws, rules, and regulations may adversely affect our profitability. In addition, the application of these laws, rules, and regulations may affect our ability to expand our operations into new markets. Most states limit the practice of medicine to licensed individuals or professional organizations comprised of licensed individuals. Many states also limit the scope of business relationships between business entities like ours and licensed professionals and professional organizations, particularly with respect to fee splitting between a licensed professional or professional organization and an unlicensed person or entity. We operate our business by maintaining long-term administrative and management agreements with affiliated professional doctors. Through these agreements, we perform only non-medical administrative services. All control over medical matters is retained by the affiliated physicians or professional groups. Although we believe that our arrangements with physicians and the other affiliated licensed providers comply with applicable laws, regulatory authorities or other third parties may assert that we are engaged in the corporate practice of medicine or that our arrangements with the physicians or affiliated professional groups constitute fee-splitting or self-referral, or new laws may be introduced that would render our arrangements illegal. If this were to occur, we and/or the affiliated professional groups could be subject to civil or criminal penalties and/or we could be required to restructure these arrangements, all of which may result in significant cost to us and affect our profitability. Confidentiality laws and regulations may increase the cost of our business, limit our service offerings, or create a risk of liability. The confidentiality of individually identifiable health information, and the conditions under which such information may be maintained, included in our databases, used internally, or disclosed to third parties are subject to substantial governmental regulation. Legislation governing the possession, use, and dissemination of such protected health information and other personally identifiable information has been proposed or adopted at both the federal and state levels. Such laws and regulations may require us to implement new security measures. These measures may require substantial expenditures of resources or may limit our ability to offer some of our products or services, thereby negatively impacting the business opportunities available to us. If we are found to be responsible for any violation of applicable laws, regulations, or duties related to the use, privacy, or security of protected health information or other individually identifiable information, we could be subject to a risk of civil or criminal liability. 11 Table of Contents Risks Related to Our Common Stock We may issue shares of common stock in the future, which could cause further dilution to all stockholders. We may seek to raise equity or equity-related capital in the future.Any issuance of shares of our common stock will dilute the percentage ownership interest of all stockholders and may further dilute the book value per share of our common stock. We do not anticipate paying any cash dividends. We have never paid cash dividends on our common stock and do not anticipate doing so for the foreseeable future.The payment of dividends, if any, would be contingent upon our revenues and earnings, if any, capital requirements, and general financial condition.The payment of any dividends will be within the discretion of our board of directors.We presently intend to retain all earnings, if any, to implement our business strategy; accordingly, we do not anticipate the declaration of any dividends in the foreseeable future. The market for our stock is limited and our stock price may be volatile. There is a limited market for our common stock and a stockholder may not be able to liquidate his or her shares regardless of the necessity of doing so.The prices of our shares are highly volatile. This could have an adverse effect on developing and sustaining the market for our securities.We cannot assure you that the market price of our common stock will not fluctuate or decline significantly.In addition, the stock markets in general can experience considerable price and volume fluctuations. The trading price of our common stock entails additional regulatory requirements, which may negatively affect such trading price. Generally, the Securities and Exchange Commission defines a “penny stock” as any equity security not traded on an exchange or quoted on NASDAQ that has a market price of less than $5.00 per share.The trading price of our common stock is below $5.00 per share.As a result of this price level, our common stock is considered a penny stock and trading in our common stock is subject to the requirements of certain rules promulgated under the Securities Exchange Act of 1934.These rules require additional disclosure by broker-dealers in connection with any trades generally involving penny stocks subject to certain exceptions.Such rules require the delivery, before any penny stock transaction, of a disclosure schedule explaining the penny stock market and the risks associated therewith, and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors (generally institutions).For these types of transactions, the broker-dealer must determine the suitability of the penny stock for the purchaser and receive the purchaser's written consent to the transaction before sale.The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our common stock.As a consequence, the market liquidity of our common stock could be severely affected or limited by these regulatory requirements. ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.PROPERTIES We currently maintain our executive offices at 5225 Katy Freeway, Suite 600, Houston, Texas 77007.This office space encompasses approximately 1,948 square feet and was provided to us in 2013, on a month-to-month basis, at $5,000 per month by Northshore Orthopedics, Assoc. (“NSO”), a company owned by William Donovan, M.D., our Director and Chief Executive Officer. The rent includes the use of the telephone system, computer server, and copy machines. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable. 12 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol, “SPIN.”Trading in our common stock in the over-the-counter market has been limited and sporadic and the quotations set forth below are not necessarily indicative of actual market conditions.The high and low sales prices for the common stock for each quarter of the fiscal years ended December 31, 2012 and 2013, according to nasdaq.com, were as follows: Quarter ended High Low 3/31/12 $ $ 6/30/12 $ $ 9/30/12 $ $ 12/31/12 $ $ 3/31/13 $ $ 6/30/13 $ $ 9/30/13 $ $ 12/31/13 $ $ Record Holders As of March 25, 2014, there were approximately 77 stockholders of record of our common stock, and we estimate that there were approximately 611 additional beneficial stockholders who hold their shares in “street name” through a brokerage or other institution. As of March 25, 2014, we have a total of 18,715,882 shares of common stock issued and outstanding.The holders of the common stock are entitled to one vote for each share held of record on all matters submitted to a vote of stockholders. Holders of the common stock have no preemptive rights and no right to convert their common stock into any other securities. There are no redemption or sinking fund provisions applicable to the common stock. Dividends We have not declared any cash dividends since inception and do not anticipate paying any dividends in the foreseeable future. The payment of dividends is within the discretion of the board of directors and will depend on our earnings, capital requirements, financial condition, and other relevant factors. There are no restrictions that currently limit our ability to pay dividends on our common stock other than those generally imposed by applicable state law. Equity Compensation Plan Information As of December 31, 2013, we do not have any compensation plans under which our equity securities are authorized for issuance. Sales of Unregistered Securities All equity securities that we have sold during the period covered by this report that were not registered under the Securities Act have previously been disclosed in a Quarterly Report on Form 10-Q or in a Current Report on Form 8-K. ITEM 6.SELECTED FINANCIAL DATA Not Applicable. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the audited financial statements and the related notes to the financial statements included in this Form 10-K. Management Overview At the end of 2008, we launched our new business concept of medical services and technology that delivers turnkey solutions to spine surgeons, orthopedic surgeons and other healthcare providers for necessary, reasonable and appropriate treatment for musculo-skeletal spine injuries. Moving forward, our main focus will be on the expansion and development of spine injury diagnostic centers across the nation. 13 Table of Contents Results of Operations For the year ended December 31, 2013 versus 2012: We recorded $3,299,928 in net revenues with $1,320,348 in costs of services and gross profit of $1,979,580 for the year ended December 31, 2013.For the year ended December 31, 2012, we recorded $3,459,231 in net revenues with $1,468,731 in costs of services and gross profit of $1,990,500.Revenue was down in 2013 due to multiple factors.We faced new competition in the McAllen and Florida locations resulting in lower case volume in 2013.Additionally in 2013, because of the low returns we have experienced on cases of patients with minimal insurance coverage limits, our affiliated diagnostic centers performed fewer of the medically-necessary procedures needed by these patients. We recognize revenue by reference to “net revenue,” which is gross amounts billed using CPT (Current Procedural Terminology) codes less account discounts that are expected to result when individual cases are ultimately settled.A discount rate of 52%, based on settled patient cases, was used to determine net revenue during 2013 and 2012, respectively. Accordingly, we had gross revenues of $6,695,289 with net revenues of $3,299,928 for the year ended December 31, 2013, versus gross revenues of $7,865,542 with net revenues of $3,459,231 for the year ended December 31, 2012. During the year ended December 31, 2013, our operations focused on continued development of our spine injury diagnostic business, coupled with the commercial development of our Quad Video Halo for sale to healthcare providers.We incurred charges in redesigning some of the equipment plus marketing costs for personnel and trade shows.During the year ended December 31, 2012, our operations focused on continued development of our spine injury diagnostic centers in Houston, McAllen, Tampa, Orlando, and Jacksonville. Expenses For the year ended December 31, 2013 versus 2012: Operating, general and administrative expenses for the year ended December 31, 2013, were $2,270,230 as compared to $1,898,925 for the year ended December 31, 2012. The increase in operating expenses was primarily the result of additional overhead associated with opening new centers coupled with increased personnel staffing, bad debt provision, consulting costs and marketing costs for the Quad Video Halo.We increased the allowance for doubtful accounts as the age of the receivables is increasing. Other income (expenses) for the year ended December 31, 2013 was an expense of $335,421 as compared to expense of $521,793 for the year ended December 31, 2012. For the year ended December 31, 2013, other income of $25,562 and gain on extinguishment of debt of $60,179 was offset by $421,162 in interest expense. For the same period in 2012, other income of $33,436 and gain on extinguishment of debt of $95,568 was offset by $324,147 of interest expense and a litigation settlement expense of $326,650. Net Income or Loss For the year ended December 31, 2013 versus 2012: Net loss for the year ended December 31, 2013 was $626,071 compared to net loss of $430,218 for the year ended December 31, 2012.Lower revenue, coupled with additional personnel and non-cash charges (interest costs for stock options and stock warrants, consulting, and bad debt expense) resulted in net loss increasing in 2013 from 2012. Liquidity and Capital Resources For the year ended December 31, 2013 versus 2012: During 2013, cash generated in operating activities was $184,145 as compared to $566,227 of cash used in 2012. The decrease in cash used in operations was due to the increased collections of our spine injury diagnostic centers, partially offset by increased personnel costs.Our settlement collections totaled $3,021,289 in 2013 compared to $2,597,000 in 2012. During the year ended December 31, 2013 we purchased Quad Video Halo equipment totaling $9,354 versus a purchase of similar equipment of $5,000, resulting in cash used in investing activities, for the year ended December 31, 2012. Cash flows used by financing activities totaled $505,000 for the year ended December 31, 2013, consisting of a paymentof long term debt and warrants of $350,000, and repayments on related notes payable of $155,000. For the year ended December 31, 2012, cash flows provided by financing activities totaled $1,534,400, consisting of proceeds from issuance of long term debt and warrants of $1,550,000 and proceeds from related party notes payable of $296,300, offset by repayments on related notes payable of $311,900. 14 Table of Contents Capital Expenditures We purchased a Quad Video Halo system at a cost of $9,354 in the year ended December 31, 2013.During the year ended December 31, 2012, we purchased a Quad Video camera system at a cost of $5,000.Both machines were used in the development of our latest 3.0 version of the Quad Video Halo. Impact of Inflation Management believes that inflation may have a negligible effect on future operations. Management also believes that it may be able to offset inflationary increases in the cost of sales by increasing sales and improving operating efficiencies. Income Tax Expense (Benefit) We have experienced losses and as a result have net operating loss carryforwards available to offset future taxable income. Critical Accounting Policies In Note 3 to the audited financial statements for the years ended December 31, 2013 and 2012 included in this Form 10-K, we discuss those accounting policies that are considered to be significant in determining the results of operations and our financial position. The following critical accounting policies and estimates are important in the preparation of our financial statements: Preparation of Financial Statements The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires our management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an ongoing basis, we evaluate estimates. We base our estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities. The actual results may differ from these estimates under different assumptions or conditions. Revenue Recognition We conform to the guidance provided by SEC Staff Accounting Bulletin, Topic 13, “Revenue Recognition.”Persuasive evidence of an arrangement is obtained prior to services being rendered when the patient completes and signs the medical and financial paperwork.Delivery of services is considered to have occurred when medical diagnostic services are provided to the patient.The price and terms for the services are considered fixed and determinable at the time that the medical services are provided and are based upon the type and extent of the services rendered.Our credit policy has been established based upon extensive experience by management in the industry and has been determined to ensure that collectability is reasonably assured.Payment for services are primarily made to us by a third party and the credit policy includes terms of net 240 days for collections. Accounting Standards Updates In Note 3 to the audited financial statements for the years ended December 31, 2013 and 2012 included in this Form 10-K, we discuss those recent accounting pronouncements that may be considered to be significant in determining the results of operations and our financial position. Going Concern Since our inception in 1998, until commencement of our spine injury diagnostic operations in August, 2009, our expenses substantially exceeded our revenue, resulting in continuing losses and an accumulated deficit from operations of $15,004,698 as of December 31, 2009.Since that time, we have been able to reduce our deficit, and our accumulated deficit is $13,644,433 as of December 31, 2013. During the year ended December 31, 2013, we realized net revenue of $3,299,928 and a net loss of $626,071. Successful business operations and our transition to attaining profitability are dependent upon obtaining additional financing and achieving a level of revenue adequate to support our cost structure. Considering the nature of the business, we are not generating immediate liquidity and sufficient working capital within a reasonable period of time to fund our planned operations and strategic business plan through December 31, 2014. There can be no assurances that there will be adequate financing available to us. The accompanying financial statements have been prepared assuming that we will continue as a going concern. This basis of accounting contemplates the recovery of our assets and the satisfaction of liabilities in the normal course of business. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. 15 Table of Contents ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not Applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Our financial statements for the fiscal years ended December 31, 2013 and 2012 are attached hereto. 16 Table of Contents TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 18 Financial Statements Balance Sheets at December 31, 2013 and 2012 19 Statements of Operations for the Years Ended December 31, 2013 and 2012 20 Statements of Stockholders’ Equity for the Years Ended December 31, 2013 and 2012 21 Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 22 Notes to Financial Statements 23 17 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of Spine Pain Management, Inc.: We have audited the accompanying balance sheets of Spine Pain Management, Inc. (the “Company”) as of December 31, 2013 and 2012, and the related statements of operations, changes in stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Spine Pain Management, Inc. as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern.As more fully described in Note 2, the Company has an accumulated deficit of $13,644,433 and working capital of $2,726,841 as of December 31, 2013.Additionally, the Company is not generating sufficient cash flows to meet its regular working capital requirements. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We were not engaged to examine management's assertion about the effectiveness of Spine Pain Management, Inc.'s internal control over financial reporting as of December 31, 2013 and 2012 and, accordingly, we do not express an opinion thereon. /s/ Ham, Langston & Brezina, LLP Houston, Texas March 31, 2014 18 Table of Contents SPINE PAIN MANAGEMENT, INC. BALANCE SHEETS December 31, 2013 and 2012 ASSETS Current assets: Cash $ $ Accounts receivable, net Prepaid expenses Other assets - Total current assets Accounts receivable, net of allowance for doubtful accounts of $352,615 and $52,628, respectively Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Due to related parties Current portion of long-term debt, net Total current liabilities Long-term debt, including convertible note payable and secured note payable, net Total liabilities Commitments and contingencies Stockholders' equity: Common stock: $0.001 par value, 50,000,000 shares authorized; 18,715,882 and 18,415,882 shares issued and outstanding at December 31, 2013 and 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 19 Table of Contents SPINE PAIN MANAGEMENT, INC. STATEMENTS OF OPERATIONS For the Years Ended December 31, 2013 and 2012 Net revenue $ $ Cost of providing services, including amounts billed by a related party of $719,270 and $761,832 during the years ended December 31, 2013 and 2012, respectively Gross profit Operating, general and administrative expenses Income from operations ) Other income and (expense): Other income Gain from debt extinguishment Interest expense ) ) Litigation settlement expense - ) Total other income and (expense) ) ) Net loss $ ) $ ) Net loss income per common share: Basic $ ) $ ) Diluted $ ) $ ) Shares used in (loss) income per common share: Basic Diluted The accompanying notes are an integral part of the financial statements. 20 Table of Contents SPINE PAIN MANAGEMENT, INC. STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY For the Years Ended December 31, 2013 and 2012 Common Stock Additional Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balances, December 31, 2011 ) Issuance of common stock for debt conversions - Issuance of common stock for acquisition of assets of Gleric Holdings, LLC (See Note 4) - Issuance of common stock options for compensation of officers and directors - - - Issuance of common stock for consulting services - Issuance of common stock in settlement of legal dispute - Detachable warrants issued with convertible debt - - - Detachable warrants issued with secured note payable - - - Net loss ) Balances, December 31, 2012 $ $ $ ) $ Issuance of common stock options for compensation of officers - - - Issuance of common stock for consulting services - Detachable warrants issued with convertible debt - - - Net loss - - - ) ) Balances, December 31, 2013 $ $ $ ) The accompanying notes are an integral part of the financial statements. 21 Table of Contents SPINE PAIN MANAGEMENT, INC. STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2013 and 2012 Cash flows from operating activities: Net loss income $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Provision for bad debts Gain from debt extinguishment ) ) Interest expense related to warrant amortization Accretion of debt discount on long term debt Stock based compensation Common stock issued in settlement of litigation - Depreciation and amortization expense Changes in operating assets and liabilities: Accounts receivable, net ) ) Related party receivable - Prepaid expenses and other assets Due to related party ) Accounts payable and accrued liabilities ) ) Net cash provided by ( used) in operating activities ) Cash flows from investing activities: Purchase of equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt and warrants Repayments of long-term debt ) Proceeds from related party notes payable - Repayments on related party notes payable ) ) Net cash (used in) provided by financing activities ) Net (decrease) increasein cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplementary disclosure of cash flow information: Interest paid $ $ Taxes paid $
